Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0809
                       Lower Tribunal No. 12-41665
                          ________________


                           Alain Martin, etc.,
                                  Appellant,

                                     vs.

                      Jorge Jose Sowers, M.D.,
                                  Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

     Philip D. Parrish, P.A., and Philip D. Parrish; Law Offices of Maria L.
Rubio, P.A., and Maria L. Rubio, for appellant.

    Shannin Law Firm, P.A., and Nicholas A. Shannin and Carol B.
Shannin (Orlando), for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.